Case 1:21-cv-04749-NLH-SAK Document 24 Filed 06/09/21 Page 1 of 1 PageID: 139




                                                                                   [ECF No. 19]

                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

 EMILY BACCARI, et al.,

                          Plaintiff,

              v.                                     Civil No. 21-4749-NLH-SAK
 CAMPBELL SOUP COMPANY, et al.

                          Defendant.


                                           ORDER

       This matter having been brought before the Court via Consent Agreement between counsel
for Plaintiffs and Defendants [ECF Nos. 18, 19] for an order extending Defendants’ time to answer,
move, or otherwise respond to Plaintiff’s complaint until the Court’s ruling on the pending motion
to consolidate this case with Smid v. Campbell Soup Co., No. 1:21-cv-2417-NLH-SAK (D.N.J.)
(“Smid Action”); and the Court having considered the moving papers; and for good cause shown
pursuant to L. CIV. R. 6.1;
       IT IS this 9th day of June 2021, hereby ORDERED
1. Should the Court grant the pending Consolidation Motion (ECF No. 19) in the Smid Action
   and allow the filing of a Consolidated Amended Complaint, Defendants’ time to answer, move,
   or otherwise respond to the complaint shall be thirty (30) days after the filing of the
   Consolidated Amended Complaint; or
2. Should the Court deny the pending Consolidation Motion (ECF No. 19) in the Smid Action,
   Defendants’ time to answer, move, or otherwise respond to the complaint shall be thirty (30)
   days following the denial.



                                                 s/ Sharon A. King
                                                 SHARON A. KING
                                                 United States Magistrate Judge
